Citation Nr: 0918364	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-25 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury, claimed as right great toe arthritis.

2.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for left sided abdominal/flank pain 
claimed as due to Department of Veterans Affairs (VA) medical 
treatment.

(The claim for payment or reimbursement of unauthorized 
medical expenses incurred at Capital Regional Medical Center 
on January 4, 2007, will be addressed in a separate 
decision.)







ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 
and from December 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a flexible sigmoidoscopy on July 10, 
2006, at the VA Medical Center in Tallahassee, Florida.  He 
contends that he suffers from left sided abdominal/flank pain 
resulting from this procedure.

The Veteran's claim was received in June 2007.  For claims 
received after October 1, 1997, where a veteran suffers an 
injury or aggravation of an injury as a result of VA medical 
treatment, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.361.  In order to constitute 
qualifying additional disability, first, the disability must 
not be the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.  Second, the 
disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.361.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
38 C.F.R. § 3.361.  In addition, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress of the condition.  38 C.F.R. 
§ 3.361(c)(2).

The question of whether the Veteran experienced additional 
disability as a result of treatment rendered by VA is a 
medical question.  The Court has held that a claim for 
benefits under 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization or medical or surgical treatment.  See 
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

The competent evidence of record reflects the veteran's 
recurrent complaints of left sided abdominal/flank pain 
subsequent to the flexible sigmoidoscopy performed on July 
10, 2006.  However, the veteran has not been afforded a VA 
examination to determine the appropriate diagnosis to which 
these symptoms may be attributed and, if the July 10, 2006, 
procedure is the proximate cause of his complaints, whether 
this procedure involved carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  Medical evidence that addresses these 
missing elements is essential in making an informed decision 
in this case.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  Thus, a VA examination is required.

The Board is also of the opinion that the AMC/RO should 
obtain a copy of any consent form signed by the veteran in 
association with his July 10, 2006, flexible sigmoidoscopy 
which may provide material information necessary for the 
resolution of this matter.

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  As such, the Board has no discretion 
and must remand this claim for recent VA treatment records.

Finally, it is noted that the Veteran has appointed the 
Florida Department of Veterans Affairs as his representative.  
(See April 2007 Appointment of Veterans Service Organization 
as Claimant's Representative form (VA Form 21-22) included in 
claims file for payment or reimbursement of unauthorized 
medical expenses).  Upon review of the record, it does not 
appear that the representative was given an opportunity to 
submit argument or procedural documents in support of the 
Veteran's claims for service connection and compensation 
pursuant to 38 U.S.C.A. § 1151.  When an appellant appeals to 
the Board, he or she "will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person."  
38 C.F.R. § 20.600 (2008).  When an appellant has appointed a 
representative, the RO must afford that representative the 
opportunity to execute a VA Form 646, prior to certification 
of the appeal to the Board "in all instances."  VA 
Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 
(Mar. 24, 2000); 38 C.F.R. § 20.600 (2008).  In order to 
comply with due process of law, the Veteran's representative 
must be provided the opportunity to review the record and 
offer written argument on his behalf.

Upon consideration of the foregoing, adjudication of the 
issue of entitlement to service connection for residuals of a 
right foot injury, claimed as right great toe arthritis, will 
be deferred pending the completion of the development 
requested in this Remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
Veteran and request that he furnish the 
names, addresses, and dates of 
treatment of all VA and non-VA medical 
providers from whom he has received 
treatment for his claimed disabilities 
(since his discharge from active duty 
service for his right foot injury claim 
and since July 2006 for his 38 U.S.C.A. 
§ 1151 claim.)  

This should include all administrative 
and scheduling records, all signed 
consent forms or records of consent 
being discussed and/or obtained, all 
nursing notes, and hospitalization 
records.  Specifically, the AMC/RO must 
obtain a copy of any consent form 
signed by the veteran in association 
with his July 10, 2006, flexible 
sigmoidoscopy.

All requests, and all records and 
responses received, should be 
associated with the claims folders.  A 
negative reply should be requested.  If 
no such records are available, it 
should be so noted.

2.  Schedule the Veteran for a VA 
examination by an appropriate 
specialist.  The claims file must be 
made available to, and pertinent 
documents therein (to include informed 
consent) reviewed by, the examiner.  
After a complete examination and review 
of the file, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (i.e., 50 
percent or greater probability) with 
respect to the following:

(a)  Did the Veteran sustain any 
additional disability either directly 
or through aggravation of his 
preexisting condition, as a result of 
the VA July 2006 flexible 
sigmoidoscopy?  If so, what is that 
additional disability;

(b)  If such additional disability was 
sustained, was it the result of 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing the hospital care 
or medical or surgical treatment;

(c)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider; and

(d)  Was the proximate cause of any 
additional disability an event not 
reasonably foreseeable?

Any indications that the Veteran's 
complaints or other symptoms are not in 
accord with the objective findings on 
examination should be directly 
addressed and discussed in the 
examination report.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  After completion of the above, and 
any additional development deemed 
necessary, the RO/AMC should review the 
case again based on the additional 
evidence.  Subsequently, the RO/AMC 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case.  

4.  The RO/AMC should solicit, and 
document its efforts to obtain a 
completed VA Form 646, or equivalent, 
from the appellant's representative 
prior to recertifying the appeal to the 
Board.  The representative should be 
offered the opportunity to review the 
claims folder as needed.  If contact 
cannot be made with the representative, 
the Veteran should be so notified to 
ensure that his due process rights are 
protected.  

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




